TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00517-CV



         Khosrow B. Semnani, Charles A. Judd, and Frank C. Thorley, Appellants

                                                  v.

                   Kenneth N. Bigham and KNB Holdings, Ltd., Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
            NO. GN102623 HONORABLE JAMES REX, JUDGE PRESIDING



               Appellants Khosrow B. Semnani, Charles A. Judd, and Frank C. Thorley filed a

motion to dismiss, pursuant to Texas Rule of Appellate Procedure 42.1(a)(2), requesting dismissal

and representing to the Court that the “Parties have agreed that the underlying lawsuit and this

interlocutory appeal should be dismissed.”

               Accordingly, pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and 43.2(f)

this appeal is dismissed on appellants’ motion.



                                              __________________________________________

                                              Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellants’ Motion

Filed: January 10, 2001

Do Not Publish

                                                  1